Exhibit 99.1 Date: April 17, 2013 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: KOBEX MINERALS INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : May 14, 2013 Record Date for Voting (if applicable) : May 14, 2013 Beneficial Ownership Determination Date : May 14, 2013 Meeting Date : June 18, 2013 Meeting Location (if available) : Suite 950 609 Granville Street, Vancouver, B.C. Issuer sending proxy related materials directly to NOBO: Yes Issuer paying for delivery to OBO: No Notice and Access (NAA) Requirements: NAA for Beneficial Holders No Beneficial Holders Stratification Criteria: Number of shares greater than: n/a Holder Consent Type(s): n/a Holder Provinces-Territories: n/a NAA for Registered Holders No Registered Holders Stratification Criteria: Number of shares greater than: n/a Holder Provinces-Territories: n/a Voting Security Details: Description CUSIP Number ISIN COMMON
